175DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 26-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over: claims 1-13 of US Patent No. 10,298,740. 
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited patent mentioned above discloses: ‘…A computer-implemented method for automatically prompting a calling 
user to send a message to a called user over a wireless cellular or data 
network operated by a Mobile Operator, the calling user using a calling mobile 
device and the called user using a called mobile device, the method comprising: 
receiving from the Mobile Operator, at an automatic messaging system server, an 
indication that a call from the calling mobile device to the called mobile 
device was determined by a network element of the network of the Mobile 
Operator to be a missed call;  
receiving, at the server, a communication 
comprising the Mobile Station International Subscriber Directory Number 
(MSISDN) of the calling mobile device;  
and sending to a messaging center of 
the Mobile Operator, from the server, a first message to the calling mobile 
device, wherein the first message comprises instructions executable by a 
processor in the calling mobile device to launch an automatic messaging 
application for prompting the calling user to send a message...’
and 
‘…A computer-implemented method for automatically prompting a calling 
user to send a message to a called user over a wireless cellular or data 
network operated by a Mobile Operator, the calling user using a calling mobile 
device and the called user using a called mobile device, the method comprising: 
detecting, by a network element of the network of the Mobile Operator, that a 
call from a calling mobile device to a called mobile device was a missed call;  
sending, from a messaging center of the Mobile Operator, a communication to the 
calling mobile device, wherein the communication comprises an indication that 
the call from the calling mobile device to the called mobile device was a 
missed call, and wherein the communication comprises instructions executable by 
a processor in the calling mobile device to launch an automatic messaging application for prompting a calling user to send a message…’ cited in claims 26-34 of the instant application.	
The cited reference has more limitations, thereby encompassing the present application's limitations.
Furthermore, omission of an element and its function in combination is obvious expedient if remaining elements perform same functions as before in re KARLSON (CCPA) 136 USPQ 184 (1963).
For these reasons, claims 26-34 are rejected.  Claims 27-34 depend on claim 26. 
Claims 26-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over: claims 1-12 of US Patent No. 10,587,746. 
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited patent mentioned above discloses: ‘…A computer-implemented method for automatically prompting a calling 
user to send a message to a called user over a wireless cellular or data 
network operated by a Mobile Operator, the calling user using a calling mobile 
device and the called user using a called mobile device, the method comprising: 
detecting, at an element, server, or hardware of the wireless cellular or data network of the Mobile Operator, that a call from the calling mobile device to the called mobile device was a missed call; retrieving, at an element, server, or hardware of the wireless cellular or data network, the Mobile Station International Subscriber Directory Number (MSISDN) of the calling mobile device; sending, from an element, server, or hardware of the wireless cellular or data network, a first message to the calling mobile device comprising first instructions to display a menu having a plurality of selectable menu items, wherein at least one of the selectable menu items corresponds to a stored phrase...’ cited in claims 26-34 of the instant application.	
The cited reference has more limitations, thereby encompassing the present application's limitations.
Furthermore, omission of an element and its function in combination is obvious expedient if remaining elements perform same functions as before in re KARLSON (CCPA) 136 USPQ 184 (1963).
For these reasons, claims 26-34 are rejected.  Claims 27-34 depend on claim 26. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday, 10 a.m. to 7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/Primary Examiner, Art Unit 2653